DETAILED ACTION
Claims 1-3 and 5-9 are presented for examination, wherein claim 1 is currently amended plus claim 9 is newly added.
The instant application is a continuation of 14/962466, abandoned on August 30, 2019, which is a divisional of 11/665017, issued as U.S. Patent 9,272,333 on March 1, 2016, which is a 371 of International Application No. PCT JP2005/18850, which claims priority to Japanese Patent Application No. 2004-301482, filed on October 15, 2004.
The 35 U.S.C. § 103 rejection of claims 1, 3, and 5 over Sakata is withdrawn as a result of the amendment to claim 1, from which claims 3 and 5 depend.
The rejection statement over Ryuhgoh in the November 1, 2021 non-final Office action indicated claims 1-7 are rejected over said art, where it was intended to reject claims 1-8, as provided in the body of said Office action. As a result, the instant Office action is a second non-final Office action.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the newly amended limitations “sinterable powder material having a first particle size” (emphasis added) and “a pore formation material having a second particle size” (emphasis added) are severably unclear as to whether said sinterable powder material and said pore formation material are intended to have (1) a particle size distribution that is uniform, for which there does not appear to be support in the initial disclosure; (2) a particle size distribution of non-uniform sizes that has a characteristic, such as an average particle size (see instant specification, at e.g. ¶¶ 0065, 67, and 69), respectfully noting that a population of particles is characterized as having a particle size distribution that may be characterized in a variety of ways; or, (3) one particle each, each particle having a particle size (see also claim 9, infra).
For purposes of examination, said limitation is interpreted as provided infra.
Regarding newly added claim 9, the limitation “the second particle size of the pore formation material is larger than the first particle size of the sinterable powder material” is unclear whether the limitation compares (1) uniform particle size distributions of each component; (2) average particle sizes of non-uniform size distributions of each component; or, (3) comparing one particle of each component, where any one particle of each component may satisfy said limitation. 
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3 and 5-8 plus newly added claim 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryuhgoh et al (US 5,432,224).
Regarding newly amended independent claim 1, Ryuhgoh teaches a composition used in injection molding to make a moldable metallic/ceramic sintered body with little or reduced tendency to deform during debinding (1:13-16, 1:41-45, and 50-53), reading on previously amended “thermal formation sintering composition,”
alternatively, the preamble limitations “thermal formation” and “sintering” are severably interpreted as merely intended use and do not patentably distinguish the instant invention, e.g. MPEP § 2111.02(II),
said composition containing five components (A) through (E) (e.g. 1:62-2:4), wherein said composition comprising:
(1A)	Component B comprising wax (e.g. 4:29-33), said wax reading on “low-temperature draining component,”
wherein said wax reads on the previously amended limitation “a binder ... wherein the binder comprises: a low-temperature draining component which melts during thermal formation of the thermal formation sintering composition” and the previously amended limitation “the low-temperature draining component beginning draining at a temperature lower than the beginning draining temperature of the pore formation material, and completely draining at a temperature lower than the complete draining temperature of the pore formation material” since Ryuhgoh teaches an identical or substantially identical composition (i.e. wax, compare with instant specification at e.g. ¶¶ 0064-65 and 71-72, teaching wax has a drain starting temperature is 210°C and drain temperature is 340°C at a heating rate increase of 20°C/hour, see further infra regarding polymethyl (meth)acrylate resin) as the instant invention, MPEP § 2112.01(II);
(1B1)	Component A comprising thermoplastic resins, such as polyacetal resin (e.g. 2:15-20), reading on “high-temperature draining component,”
wherein said polyacetal resin reads on the previously amended limitation “a binder … wherein the binder comprises: … a high-temperature draining component which melts during thermal formation of the thermal formation sintering composition” and “the high-temperature draining component beginning draining at a temperature higher than the beginning draining temperature of the pore formation material, and completely draining at a temperature higher than the complete draining temperature of the pore formation material” since Ryuhgoh teaches an identical or substantially identical composition (i.e. polyacetal resin, compare with instant specification at e.g. ¶¶ 0064-65 and 72, teaching polyacetal has a draining-start temperature of 352 °C and a draining temperature of 488° C at a heating rate increase of 20°C/hour, see further supra and infra regarding polymethyl (meth)acrylate resin) as the instant invention, MPEP § 2112.01(II);
(1B2)	Component C includes other thermoplastic resins having a melting point of more than 100°C with a thermal decomposition temperature of preferably 200-400°C, such as polypropylene polymers (e.g. 4:45-65), contained in amounts of 0-60% and preferably 0-40% (e.g. 9:57-61);
(2)	Component D includes a metallic powders, ceramic powders, or a mixture thereof (e.g. 4:66-5:5:2), reading on the newly amended limitation “sinterable powder material having a first particle size;” and,
(3)	Component E includes a thermoplastic resin, such as polymethyl (meth)acrylate resin (e.g. 6:46-56), wherein said polymethyl (meth)acrylate resin are usually in the form of powder and wherein particle size of said polymethyl (meth)acrylate thermoplastic resin is not particularly restricted (e.g. 2:40-43 and 3:21-29, see also applicants’ May 2, 2022 Remarks, at 8:2), reading on the newly amended limitation “a pore formation material having a second particle size,”
alternatively, it would have been obvious to provide the polymethyl (meth)acrylate thermoplastic resin in powder form since Ryuhgoh teaches thermoplastic resins are usually used in powder form, so the powder resin would be commercially readily available and/or the manufacturing characteristics of the powder resin would be well known,
wherein said polymethyl (meth)acrylate resin reads on each of the previously added, previously amended limitation “a pore formation material … having a beginning draining temperature and a complete draining temperature, wherein the pore formation material does not soften or melt in a mixing step or injection molding step applied to the thermal formation sintering composition” since Ryuhgoh teaches an identical or substantially identical composition (i.e. polymethyl methacrylate, compared with instant specification at e.g. ¶¶ 0064-65, 69, and 72, teaching polymethyl methacrylate has a drain starting temperature is 240°C and drain temperature is 400°C at a heating rate increase of 20°C/hour, see further supra regarding wax and polypropylene resin) as the instant invention, MPEP § 2112.01(II).

Regarding the limitations “low-temperature draining component,” “high-temperature draining component,” and “pore formation material,” Ryuhgoh expressly teaches a limited number of each of Components A, B, C, and E, so it would have been obvious to try each of the components discussed supra, e.g. MPEP § 2141(I).

Regarding newly added limitation incorporating the subject matter of former claim 4, Ryuhgoh teaches said composition is used in injection molding to make a moldable metallic/ceramic sintered body (e.g. supra), wherein said Component E, such as polymethyl (meth)acrylate resin, is contained in amounts of 0-49.9% (e.g. 10:16-19), wherein the upper limit of 49.9% is sufficiently close to the claimed range of “the sintering compound contains the pore formation material at a rate of 50 through 80 volume percent” that the claimed range is prima facie obvious, MPEP § 2144.05(I), reading on said newly added limitation “the sintering composition contains the pore formation material at a rate of 50 through 80 volume percent of the sintering composition.”
Regarding claim 2, Ryuhgoh teaches the composition of claim 1, wherein component B, such as wax, is provided in the amount of preferably 40-70% (e.g. 9:52-54), and Component A, such as polyacetal resin, is provided in the amount of preferably 10-40% (2:37-39), reading on “the binder contains the low-temperature draining component at a rate of 40 volume percent through 70 volume percent,” e.g. MPEP § 2144.05(I).
Regarding previously amended claim 3, Ryuhgoh teaches the composition of claim 1, wherein said composition is used in injection molding to make a moldable metallic/ceramic sintered body (e.g. supra), wherein Component A may further include 10-40% of crosslinked and/or thermosetting resins other than polyacetal (e.g. 2:37-39), reading on the limitation “the high-temperature draining component contains at least two binder components each draining at a draining temperature differing from that of the others, after the pore formation material has drained.”
Alternatively, Ryuhgoh teaches component C includes other thermoplastic resins having a heat-deformation temperature of 130°C or less, such as (meth)acrylic polymers (e.g. 4:45-62), contained in amounts of 0-60% and preferably 0-40% (e.g. 9:57-61), reading on said limitation.
Regarding previously amended claim 5, Ryuhgoh teaches the composition of claim 1, wherein said composition is used in injection molding to make a moldable metallic/ceramic sintered body (e.g. supra), including said Component E, such as polymethyl (meth)acrylate resin (e.g. supra), reading on “the pore formation material comprises polymethylmethacrylate resin;” component B, such as wax (e.g. supra), reading on “the low-temperature draining component comprises a wax;” and, Component C, such as polypropylene polymers (e.g. supra), reading on said “the high-temperature draining component” and “the high-temperature draining component comprises polypropylene” since it teaches an identical or substantially identical composition, i.e. polypropylene polymer, e.g. MPEP § 2112.01(II).
Regarding previously amended claim 6, Ryuhgoh teaches the composition of claim 1, wherein said composition is used in injection molding to make a moldable metallic/ceramic sintered body (e.g. supra), including said Component E, such as polymethyl (meth)acrylate resin (e.g. supra), reading on “the pore formation material comprises polymethylmethacrylate resin;” component B, such as wax (e.g. supra), reading on “the low-temperature draining component comprises a wax;” and, Component A, such as polyacetal resin (e.g. supra), reading on “the high-temperature draining component comprises polyacetal.”
Regarding previously amended claim 7, Ryuhgoh teaches the composition of claim 5, wherein said composition is used in injection molding to make a moldable metallic/ceramic sintered body (e.g. supra), including Component A, such as polyacetal resin (e.g. supra), reading on “the high- temperature draining component further comprises polyacetal.”
Regarding previously added claim 8, Ryuhgoh teaches the composition of claim 1, wherein (1A) said Component B comprising said wax is provided in said amount of preferably 40-70%; (1B1) said Component A, such as said polyacetal resin, is provided in said amount of preferably 10-40%; and, (1B2) said Component C, such as said polypropylene polymers, is provided in amounts of 0-60% and preferably 0-40% (e.g. supra), but does not expressly teach the claimed limitations “the binder is drained by 0.1 volume percent through 5.0 volume percent of an entire content thereof included in the thermal formation sintering composition before the pore formation material begins draining” or “the binder remains un-drained by 5 volume percent through 40 volume percent of an entire content thereof included in the thermal formation sintering composition upon complete drainage of the pore formation material.”
However, Ryuhgoh teaches a substantially identical composition resulting from an overlapping range of binder components (e.g. supra), establishing a prima facie case of obviousness of said limitations, e.g. MPEP § 2112.01(II).
Regarding newly added claim 9, Ryuhgoh teaches the composition of claim 1, wherein said Component D includes said metallic powders, ceramic powders, or a mixture thereof (e.g. supra); and, said Component E includes said thermoplastic resin, such as polymethyl (meth)acrylate resin in the form of powder (e.g. supra),
wherein particle size of said polymethyl (meth)acrylate thermoplastic resin is not particularly restricted, and can vary according to particle size of particulate material (metallic and/or ceramic powder), wherein said thermoplastic resin preferably, have an average diameter smaller than that of the particulate material (e.g. 3:24-29), but does not expressly teach the limitation “the second particle size of the pore formation material is larger than the first particle size of the sinterable powder material.”
However, it would have been obvious to keep the average particle size distributions of all components approximately equal in order to ensure a more uniform mixing and distribution of said components in the sintered product.
As a result, the average particle size of said polymethyl (meth)acrylate thermoplastic resin is approximately equal to that of said particulate material (metallic and/or ceramic powder), which is sufficiently close to the claimed range that the claimed range is prima facie obvious, MPEP § 2144.05(I), reading on said limitation.
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
The applicants allege the following.
(i)	As explained above, claim 1 has been amended, and new claim 9 has been added.

(ii)	Regarding Ryuhgoh et al, the Examiner considers that:

Ryuhgoh’s waxes (4:29) as Component B corresponds to the claimed “low- temperature draining component” (see paragraph (1A) on page 7 of the Office Action); 
Ryuhgoh’s polyacetal resin (2:32) as Component A correspond to the claimed “high-temperature draining component” (see paragraph (1B1) on page 8 of the Office Action); and 
Ryuhgoh’s polymethyl (meth)acrylate (6:46-56) as Component E corresponds to the claimed “pore formation material” (see paragraph (3) on page 9 of the Office Action).

In the Office Action, the Examiner considers that Ryuhgoh’s polymethyl (meth)acrylate (6:46-56) as Component E corresponds to the claimed “pore formation material.” See paragraph (3) on page 9 of the Office Action. However, it does not function as a pore formation material, as explained below. 

Ryuhgoh teaches that “these resins have an average diameter smaller than that of the particulate material, particularly smaller than a half of the latter” See col. 3, lines 27-29. 

Claim 7 of Ryuhgoh teaches as follow:

7.	The composition of claim 6, wherein said powdered resin has an average particle diameter smaller than the average particle diameter of said metallic powder or said mixed powder. 

In the working Examples, the resins are added at a significantly lower content compared with the metal particles. See Tables 2-,3 and 5 of Ryuhgoh. 

By contrast, amended claim 1 has recited that “a content of the pore formation material is 50 to 80 volume % in the thermal formation sintering composition.” 
There is no reasonable basis for one skilled in the art to modify Ryuhgoh to reach amended claim 1.

(iii) 	The feature of new claim 9 is not taught or suggested by Ryuhgoh. Claim 9 should be found allowable.

(iv)	Claims 1-3 and 5-9 presented in this application is not obvious over Ryuhgoh. Reconsideration of the rejection is respectfully requested.

(Remarks, at 7:5-8:7, emphasis added.)
In response to (i) and (iii), the examiner respectfully refers supra.
In response to (ii), the examiner respectfully notes that the argument is not commensurate with the scope of the disclosure of the initial filing and is not commensurate with the scope of the teachings of the art.
First, the examiner respectfully notes that there is no teaching in the initial specification that requires the pore formation material to have a particle size that is greater than that of the sintered material. The teachings regarding the pore formation material particle size are the following.
[0009]	However, the pore formation material generally has a larger particle size than the binder and the sintering compound particles. On the other hand, in a formed body before the degreasing process, the sintering compound particles and the binder are loaded to fill the surrounds of the pore formation material. Thus, in the invention disclosed in the Patent Document, the sintering compound particles after removal of the binder are supported by the pore formation material, around the pore formation material. Then, as the pore formation material is removed under this state, the sintering compound particles around the pore formation material are likely to drop into the space formerly occupied by the pore formation material, or walls that define pores are likely to deform. As a result, the formed body is easily deformed in the degreasing step, and it is difficult to obtain a sintered body of a desired size and shape.
…
[0017]	There is no specific limitation, either, to the amount of the binder to remain un-drained. The amount may be selected in accordance with such factors as the particle size of the pore formation material and the sintering compound, as well as an intermediate work processes to be performed after pores are formed. If injection molding is employed, the mixing ratio of the binder to the overall amount of the injection compound should preferably selected from a range of 8 volume percent through 40 volume percent. A rate lower than 8 volume percent decreases flow in the mold, which leads to decreased accuracy of the formed body. On the other hand, a rate exceeding 40 volume percent will cause excessive shrinkage and deformation of the formed body during the degreasing process.

[0067]	There is no specific limitation to an average particle size of the metal powder. So called submicron particles which have a particle size of not greater than 1 μm may be used, or large powder particles of about 100 μm may also be used. Preferably however, the particle size should be selected from a range of 1 μm through 30 μm for the sake of increased sintering performance. It should be noted here that when manufacturing a sintered body which has a porosity not smaller than 50%, the metal powder should preferably have an average particle size smaller than that of the pore formation material.

[0069]	In the present example, the pore formation material is provided by PMMA particles having an average particle size of 50 μm. The PMMA particles have a draining-start temperature of 240° C. On the other hand, their draining temperature at which they are removed completely from the formed body is 400° C. In the present example, the draining-start temperature is a decomposition starting temperature of the relevant component. The pore formation material does not soften or melt in the mixing step or injection molding step. Further, in the present example, the pore formation material is granular, having a spherical particle shape; however, the pore formation material may be of other types such as fibriform, baculiform, and so on.

(Instant specification, at ¶¶ 0009, 17, 67, and 69, emphasis added.)
Second, the full disclosure of Ryuhgoh does not require Component (E) to have a smaller particle size than that of the particulate matter. The full paragraph of the cited portion is respectfully provided below.
Particle size of these resins is not particularly restricted, and can vary according to particle size of particulate material (metallic and/or ceramic powder). Preferably, these resins have an average diameter smaller than that of the particulate material, particularly smaller than a half of the latter.

(3:24-29, emphasis added.)
Third, the examiner respectfully refers supra regarding the teachings of the art with respect to the newly added limitation as sufficiently close to that of the claimed range to form a prima facie case of obviousness, respectfully referring to Titanium Metals cited in MPEP § 2144.05(I).
In response to (iv), the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723